Citation Nr: 1414058	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-17 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to February 1969.  He died in May 2011.  The appellant seeks surviving spouse benefits.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.
 
In May 2013, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran died in May 2011.  His death certificate shows that the immediate cause of death was from glioblastoma.  

At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder, rated 100 percent, effective October 14, 2004.  A February 2011 rating decision denied service connection for astrocystoma brain tumor.

The appellant contends that the Veteran's glioblastoma is due to herbicide exposure while serving in Vietnam, or in the alternative, is due to service-connected PTSD.  The Board finds that a remand is warranted to obtain an additional VA medical opinion to fairly resolve the claim on appeal.  

Prior to obtaining the opinion, VA must ensure that all outstanding VA medical records are associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all outstanding VA medical records are associated with the claims file, to include any dated from April 2011 to May 2011 from the VA medical center in Minneapolis, Minnesota.

2.  Then, obtain a medical opinion, from a physician with the appropriate expertise, to determine whether the Veteran's exposure to herbicides while serving in Vietnam or his service-connected psychiatric disability caused or contributed to his death.  The examiner should review the claims file and should note that review in the examination report.  The examiner should provide the rationale, with citation to relevant medical findings and pertinent medical literature, for the opinion provided.  

(a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any glioblastoma was related to the Veteran's active service, to include exposure to herbicides during service in Vietnam.  

(b) The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that service-connected PTSD caused or contributed to the Veteran's death from glioblastoma.  

3.  Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

